DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how could the first diffractive element and the second diffractive element that are located at different location could be “multiplexed” in a single layer.  Multiplexing, known in the art as two diffractive elements or holograms recorded at the same location of the recording medium.  But as stated in the based claim (claim 1), the light is deflected by the first diffractive elements toward the second diffractive element with the light being propagated.  This means the first and second diffractive elements are not in the same location in order for them be able “multiplexed” in the single layer.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “first diffractive elements … first orientation” and the phrase “second diffractive elements … second orientation” recited in claim 1 are confusing and indefinite since it is not clear the “orientation” is referred the orientation of the diffractive element as a whole respective to the direction of propagation or the orientation is referred to the diffractive fringes of the diffractive optical elements?  For the purpose of examination, the orientation is being interpreted as orientation of the whole diffractive optical elements with respect to the propagation direction.  However proper clarification and correction are required.  
The phrase “in-coupling optical device” and the phrase “first diffractive elements” recited in claim 1 are confusing and indefinite since it is not clear what are the structural relationship between the device and the elements.  It is not clear if the diffractive elements are the same as the in-coupling optical device.  For the purpose of examination, the in-coupling optical device and the first diffractive elements are being interpreted as the same element.  However proper correction and clarification are required.  
The phrase “at least volumetric phase techniques” recited in claim 2 is confusing and indefinite since it is not clear what considered to be the volumetric phase techniques?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Weiss et al (US 2006/0132914 A1).
Weiss et al teaches a method and system for displaying a stereoscopic image for either virtual reality or augmented reality, wherein the method is comprised of step of receiving input light beams from an in-coupling optical device (472 Figure 9 or 982 or 984, Figure 20), step of deflecting a first portion of the input light beams from the in-coupling optical device into a first direction toward second diffractive element (478 or 480, Figure 9 or 990, Figure 20) with a first diffractive element included in the in-coupling optical device, (please see paragraph [0078] and demonstration in Figure 1B with first diffractive element 102), in an eyepiece of the display system.  The first diffractive element have a predetermined diffraction efficiency.  The first diffractive element has a first orientation relative to a direction of propagation of the input light beams.  The method further comprises propagating a second portion of the input light beams through the second diffractive element (104, Figure 1B, 478 or 480, Figure 9 or 990, Figure 20), having second orientation to produce binocular view that may include stereoscopic images to an observer, (please see paragraph [0235]).  
With regard to claim 2, Weiss et al teaches that the first and/or second diffractive elements comprise volumetric phase grating, that implicitly are fabricated with at least volumetric phase techniques to record the first diffractive elements or the second diffractive element one a substrate having a single-layer host medium, (please see paragraph [0002]) and Figure 2).  The volumetric phase grating serves as the volumetric holograms.  
With regard to claim 3, Weiss et al teaches that the diffraction efficiency of the first diffractive element (852 or 854, Figure 17A) may be modulated, (diffraction efficiency shown by curves 864, or 866, please see Figure 17B).  
With regard to claim 4, Weiss et al teaches that the first diffractive element (472, Figure 9) comprises exit pupil expansion and the second diffractive element (478 or 480) comprise orthogonal pupil expansion, (orthogonal fringes pattern).  
With regard to claim 7, Weiss et al teaches, as demonstrated in Figure 1B, the method further comprises the step of guiding propagation of the input light beams by at least successively redirecting first light wave-fronts of at least the first portion of the input light beams and out-coupling with at least the second portion of the input light beams via total internal reflection.  
With regard to claim 8, as shown in Figure 17B, the interactions between the first input light beams and the first diffractive element may be controlled by at least ramping a diffraction efficiency of one or more components in the eyepiece with different refraction efficiency, (the different diffraction efficiency represented by curves 864 or 866, please see paragraph [0236]). 
With regard to claim 10, Weiss et al teaches that the diffractive element comprises volume phase grating that may be fabricated without using surface relief structure.  
This reference has therefore anticipated the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al in view of the US patent application publication by Shimitzu et al (US 2013/0141527 A1).
  The method and system for displaying a stereoscopic image taught by Weiss et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 5 and 6, Weiss et al teaches that the diffractive elements may include a host medium that comprises a photopolymer material, (please see paragraph [0092]).  It however does not teach explicitly that the layer is a dry-process photopolymer material and does not teach explicitly that the host medium includes a single-layer photopolymer material.  Shimizu et al in the same field of endeavor teaches typical hologram is preferred to be recorded in single layer of photopolymer that permits the holographic layer be fabricated by a dry process, (please see Figure 7 and paragraph [0097]).  It would then have been obvious to apply the teachings of Shimizu et al to make the hologram be recorded in single layer of photopolymer specifically allows the layer be dry processed.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al in view of the US patent issued to Voloschenko et al (PN. 10,534,114).
  The method and system for displaying a stereoscopic image taught by Weiss et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 9, Weiss et al teaches that the grating diffraction efficiency may be distributed, (please see Figure 17B) but it does not teach explicitly about method for creating the distribution of the diffraction efficiency.  Voloschenko et al in the same field of endeavor teaches a gradient for diffraction efficiency along a substrate length may be created by adjusting the intensity ratio of the recording wave-fronts, (please see Figure 6, column 9, lines 48-55).  It would then have been obvious to apply the teachings of Voloschenko et al to create the distribution or gradient of the diffraction efficiency of the first diffractive elements by adjusting the intensity ratio of the recording beams for creating the first diffractive elements for the benefit of using art well-known method to achieve the diffraction efficiency gradient.  

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al in view of the US application publication by Robbins (US 2014/0176528 A1).
The method and system for displaying a stereoscopic image taught by Weiss et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 11-13, this reference does not teach explicitly that time-multiplexed distribution of projected images may be provided by using switchable diffraction elements for the first diffractive elements and/or the second diffractive elements.  
Robbins in the same field of endeavor taches an auto-stereoscopic augmented reality display wherein a second or out-coupling diffractive element (204, Figure 2) may comprise a switchable diffractive element, (please see paragraph [0022]).  The switchable diffractive element includes polymer-disposed liquid crystal (PDLC) components that includes a host medium for the PDLC components and a structural element (the Bragg grating structure) in the host medium of the PDLC components.  The refractive index of the PDLC components in the host medium of the switchable diffractive element can be adjusted by the application of external voltage wherein the diffraction efficiency of the switchable diffractive element may be controlled.  This means certain refractive index determination mechanism is included to determine a refraction index of the host medium or the structural elements to be an index that does not match a first refraction index of a substrate on which the switchable diffractive elements are disposed, (please see paragraph [0022]).  The switching of the switchable diffractive elements allow multiple image of different focal plane, due to different degrees of the switching of the switchable element, be projected as time-multiplexed fashion.  It would then have been obvious to one skilled in the art to apply the teachings of Robbins to modify the method and system for displaying stereoscopic image of Weiss et al for the benefit of allowing the diffractive elements be switchable elements to control the projection of the image.  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al.
The method and system for displaying a stereoscopic image taught by Weiss et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 14, it is implicitly true that the first diffractive elements and the second diffractive elements may be fabricated into photopolymer layer, wherein identifying the photopolymer layer is implicitly included.  It however does not explicitly that the first and second diffractive elements are multiplexed into a single layer structure.  It is within general level of skill of the art to allow the first and second diffractive elements be fabricated in the same single layer of the photopolymer.  However since the first diffractive element and the second diffractive element are located at different portion of the waveguide they cannot be “multiplexedly” recorded which means they are recorded at the same location.  

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al in view of the US patent application publication by Ishimoto et al (US 2006/0193021 A1).
The method and system for displaying a stereoscopic image taught by Weiss et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 15 and 16, this reference does not teach explicitly that the diffractive elements include a combination of volumetric phase diffractive element and surface relief structures.  Ishimoto et al in the same field of endeavor teaches holographic element comprises lamination of a volumetric phase diffractive element (22, Figure 4) and a surface relief structures (23) so that the laminated holographic element may have combined properties of the volumetric phase diffractive element and surface relief structures.  It would then have been obvious to one skilled in the art to apply the teachings of Ishimoto et al to modify the diffractive elements of Weiss et al for the benefit to add additional diffraction features and therefore function to the diffractive optical element.  With regard to claim 16, the substrate may comprise a single layer host transparent host medium, (21, Figure 4).  Typical resin materials are known in the art as transparent substrate materials, and they are typical dielectric material, (please see paragraph [0029]).  It would then have been obvious for one skilled in the art to use suitable resin material as the substrate.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al in view of the US patent issued to Brown et al (PN. 9,715,067).
The method and system for displaying a stereoscopic image taught by Weiss et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 17, this reference does not teach explicitly that the waveguide comprises two layers of translucent or transparent host media that are coupled with each other to jointly form the waveguide.  Brown et al in the same field of endeavor teaches a waveguide (40, Figure 5) that is capable of propagating input light wherein the waveguide is comprised of two transparent plates (91 and 92) serves as the two transparent layers with a beam splitting coating (48) interposed at the interfaces of the two transparent plates that are coupled with each other to jointly form the waveguide, (please see Figure 5 and column 5, lines 24-35).  It would then have been obvious to one skilled in the art to apply the teachings of Brown et al to modify the waveguide to be formed by joining two transparent layers together with a beam splitting coating at the interfaces for the benefit of increasing amount of the light propagated within the waveguide to enhance the light beam intensity out-coupled by the waveguide.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872